                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

BUFFALO COUNTY SCHOOL DISTRICT
10-0069, commonly known as RAVENNA
PUBLIC SCHOOLS,                                                     8:19CV358

                       Plaintiff,
                                                                     ORDER
       vs.

WILSON GROUP INC., d/b/a THE
WILSON GROUP,

                       Defendant.

       This matter is before the Court on Plaintiff’s Motion for Determination of Place of Trial
(Filing No. 10). Plaintiff requests that the place of trial be moved from Omaha to Lincoln,
Nebraska. Defendant did not file any opposition to the motion in the time provided by the
Court’s local rules, and therefore the Court considers the matter ripe for disposition. See
NECivR 7.1(b)(1)(B).
       In deciding the place of trial, “a judge considers the convenience of the litigants,
witnesses, and attorneys.” NECivR 40.1(b)(1). After reviewing the materials submitted by the
moving Plaintiff (Filing No. 11), and with due consideration of all factors pursuant to NECivR
40.1(b)(2), the Court finds that the place of trial should be moved to Lincoln, Nebraska.
Accordingly,


       IT IS ORDERED: Plaintiff’s Motion for Determination of Place of Trial (Filing No.
10) is granted. The Clerk of Court shall amend the docket sheet to reflect the place of trial is
Lincoln, Nebraska.


       Dated this 18th day of September, 2019.

                                                   BY THE COURT:

                                                   s./Michael D. Nelson
                                                   United States Magistrate Judge
